Citation Nr: 0213163	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased evaluation from an initial grant of 
service connection for residuals of left tibial fracture, 
patellar tendinitis and infrapatellar bursitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to April 
1981 as well as periods of active duty for training 
(ACDUTRA), including a period from January 1988 to February 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the veteran's Notice of Disagreement in October 1998, he 
referenced new claims for entitlement to service connection 
for a back condition as well as claims for secondary service 
connection for a right knee condition and stomach condition.  
These claims remain undeveloped and are brought to the 
attention of the RO.

In February 2002, the Board further developed the veteran's 
claim by requesting an examination to assess the severity of 
the veteran's current knee disability.  The examination was 
performed in May 2002 at the San Juan VAMC.  The veteran's 
claim is now ready for adjudication by the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a left tibial fracture, patellar tendinitis 
and infrapatellar bursitis are manifested by complaints of 
pain and slightly limited range of motion.

CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of left tibial fracture, patellar tendinitis and 
infrapatellar bursitis are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5017, 5099 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the veteran was assigned service connection 
for residuals of left tibial fracture, patellar tendinitis 
and infrapatellar bursitis with a 10 percent rating effective 
from July 1997.  The veteran filed a Notice of Disagreement 
in October 1998 requesting an increased rating.  

In February 2002, the Board decided the veteran's claim 
needed to be further developed.  A VA examination was 
performed in May 2002 to assess the veteran's current knee 
disability.

The veteran contends that the knee injury he suffers from is 
more severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
his contentions, and that a claim for an increased evaluation 
should be denied.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's knee condition.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this claim, the RO 
assigned a 10 percent rating for the veteran's knee condition 
in October 1997.  Then, the veteran filed a Notice of 
Disagreement within a year in October 1998 seeking an 
increased evaluation.  For the veteran's claim, the Board 
will evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule does not specifically provide for rating residuals 
of left tibial fracture, patellar tendinitis and 
infrapatellar bursitis.   However, is permissible under the 
Schedule to evaluate the veteran's service-connected 
disability under the provisions which pertain to a closely-
related disease or injury that are analogous in terms of 
functions affected, anatomical localization, and 
symptomatology.  The veteran's service-connected disability 
is currently evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for arthritis.  

I.  Entitlement to Increased Evaluation for Residuals of Left 
Tibial fracture, Patellar Tendinitis and Infrapatellar 
Bursitis

The veteran is currently rated as 10 percent under Diagnostic 
Code 5003 for residuals of left tibial fracture, patellar 
tendinitis and infrapatellar bursitis.  

Under Diagnostic Code 5003, degenerative arthritis is 
established by X-ray findings rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2001).  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2001).

In the November 1999 VA Compensation and Pension examination 
report, the veteran complains of difficulty walking.  The 
examiner noted that the veteran had mild swelling in his left 
knee as well as tested positive under both McMurray and 
patellar grinding tests.  However, the examiner also stated 
in that same November 1999 examination report that the 
veteran's radiology and MRI results were normal.  The 
veteran's left knee range of motion remained limited to an 
extension of zero degrees and a flexion of 130 degrees. 

The most recent VA examination report from May 2002 states 
that the veteran's range of motion and joint function of the 
left knee is not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The veteran complained of moderate left 
knee pain and states that his knee gives way after walking or 
standing a lot.  The examiner noted that the veteran had no 
dislocation, subluxation, instability, effusion, redness, 
heat, or abnormal movement of the left knee.  While the 
veteran complained of severe pain upon even a light touch 
during the examination, the examiner noted that his left knee 
range of motion was limited to an extension of zero degrees 
and a flexion of 125 degrees.  Both the November 1999 and May 
2002 examination reports provide evidence of limitation of 
motion and allows for a 10 percent rating currently assigned 
under Diagnostic Code 5003.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2001).

The evidence shows no additional impairment that would allow 
the veteran to receive an increased evaluation under the 
Schedule.  Based on the November 1999 and May 2002 VA 
examination reports referenced above, the veteran's 
limitation on range of motion does not qualify him to receive 
a higher rating under Diagnostic Code 5260.  The veteran also 
cannot receive a 20 percent rating under Diagnostic Code 5003 
because he does not have X-ray evidence of involvement of two 
or more joints and occasional incapacitating exacerbations. 

Other diagnostic criteria, such as those enumerated at 
Diagnostic Codes 5256, 5257, 5260, and 5261, allow for the 
assignment of higher disability ratings.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5256, 5257, 5261 (2001).  The 
veteran does not, however, demonstrate the criteria for a 
higher rating or for a separate compensable rating under 
these diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet App 259 (1994)(Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  

Under Diagnostic Code 5256 is for ankylosis of the knee.  In 
the November 1999 and May 2002 VA examination reports, the 
examiner stated that the veteran did not have ankylosis of 
the knee joint.  Consequently, this diagnostic code does not 
apply to the veteran's service-connected knee disability.   

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257.  See VAOPGCPREC 23-97.  The veteran was previously 
rated under Diagnostic Code 5257 for recurrent subluxation or 
instability of the knee.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  However, in the 
November 1999 examination report, the examining physician 
noted no weakness in the knee during the veteran's 
examination.  Instability or subluxation was not demonstrated 
on clinical evaluation, nor do the treatment records record 
objective evidence of subluxation or instability.  The May 
2002 examination report also stated that the veteran does not 
have subluxation or instability.  Therefore, the Board 
concludes that the evidence does not support a separate, 
compensable rating under Diagnostic Code 5257 on the basis of 
the presence of slight instability or subluxation.

Nonetheless, the Board is not free to ignore the effects of 
pain caused by the veteran's knee disability.  An evaluation 
of any musculoskeletal disability must include consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination. See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran is competent to report pain in 
his knee. However, these complaints of pain do not exceed the 
criteria for the current 10 percent rating. The record does 
not demonstrate objective evidence of instability or 
functional limitation that would warrant a higher rating 
under any applicable rating criteria. The record also does 
not show that the veteran experiences incoordination, 
weakened movement, or excess fatigability due to his knee 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).

Limitation of extension of the leg limited to 10 degrees is 
assigned a 10 percent rating under Diagnostic Code 5261.  In 
the November 1999 examination report, the veteran had a 
limitation of extension of the leg to 0 degrees.  The veteran 
also submitted an undated private medical examination report 
from Dr. Correa that stated he had bilateral knee pain for 
seven years but also complete range of motion.  The May 2002 
examination report also lists an extension of 0 degrees.  The 
veteran does not meet the rating criteria to receive a rating 
under Diagnostic Code 5261. 

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  In this 
case, the Schedule is not inadequate.  It provides for higher 
ratings for a left knee disability.  As discussed above, 
however, the required criteria for the assignment of a higher 
schedular rating have not been shown.  The veteran's left 
knee disability has not required frequent periods of 
hospitalization.  In addition, it has not been shown that the 
veteran's left knee disability produces marked interference 
with his employment.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

In brief, the veteran's claim for increased evaluation must 
denied.  To receive a higher percentage rating under 
Diagnostic Codes 5003 and 5260, the veteran must have a more 
substantial limitation of range of motion.  Other diagnostic 
criteria, such as those enumerated at Diagnostic Codes 5256, 
5257, and 5261, allow for the assignment of higher disability 
ratings.  However, the required manifestations are not 
present in this case to be rated under the other diagnostic 
criteria, as discussed above.  The Board finds the evidence 
shows that the current 10 percent rating for residuals of 
left tibial fracture, patellar tendinitis and infrapatellar 
bursitis is still appropriate.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
left tibial fracture, patellar tendinitis and infrapatellar 
bursitis.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.

ORDER

Entitlement to an increased evaluation for residuals of a 
left tibial fracture, patellar tendinitis and infrapatellar 
bursitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

